DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1, 2, 11, 12 and 21. 
Claims 1-21 are pending in the application and are presented to be examined upon their merits.


Allowable Subject Matter
The indicated allowability of claims 1-10 (and 11-21) is withdrawn in view of the newly discovered reference(s) of Diefendorf (US 2013/0268301) in combination with the primary reference Karle (2014/0372150). Diefendorf further suggests and teaches the features of  generating, by the coverage recommendation engine a coverage recommendation (FIG. 2)(200)(280)(FIG. 3)(392) including an explanation for the coverage product determination and wherein the explanation comprises reasons why the coverage product is recommended (FIG. 12)(1200-Coverage Results).  Rejections based on the newly cited reference(s) follow.

Regarding 35 U.S.C. 112



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karle et al (US 2017/0372150) in view of Diefendorf (US 2013/0268301).
Regarding claims 1, 11 and 21, Karle discloses generating a coverage recommendation (abstract), the method comprising:
obtaining business information fora business entity;
[1] 	determining business type of the business entity based on the business entity information; [see KARLE, [0024] ]
[2]	 obtaining historic incident information for business entities of the business type, wherein the historic incident information comprises historic incidents that adversely affected the business entities; [see Karle (FIG. 3)(320)(330)[0042], [0059]]
[3] 	determining a likelihood of occurrence of one or more incidents that adversely impact the business entity based upon the business information and the historic incident information;[see Karle (FIG.8)(810)[0059]]
[4]	 determining a coverage product for mitigating the likelihood of occurrence of each incident; [see Karle (FI G.8)(830)[0059]]
[5]	 effectuating presentation of the coverage recommendation to the user via a graphical user interface. [see Karle [0024](130an-n)}(FIG.7)(724)[0052](FIG.8)(870)[0059]]
Karle discloses generating a coverage recommendation [see Karle (FIG. 8)(860)[0059] ], but fails to suggest that the coverage recommendations includes an explanation for the coverage product determination, as well as  one or more statements specifying one or more reasons why the coverage product is recommended. This is suggested by Diefendorf (FIG. 2)(200)(280)(FIG. 3)(392); especially (FIG. 12)(1200-see under label “Coverage Results”).
Because Karle and Diefendorf are both in the field of providing coverage/recommendations to users/entities (see Karle and Diefendorf Abstract), it would have been obvious before the effective filing date of the invention to have modified the coverage recommendations of Karle with one or more statements specifying one or more reasons why the coverage product was recommended, as taught by Diefendorf. The motivation to modify Karle’s coverage recommendation with an explanation of why such coverage production was chosen would be  to provide pertinent data to the user/entity to further inform the user/entity of the criteria used in the  selection of  a recommended coverage product and for the user/entity to be able to make a more informed decision as to  whether the coverage product, based upon the explanation of why the coverage product was chosen,  is most suitable to the needs and requirements of the  user/entity.
In regards to claims 3 and 13, Karle further comprises obtaining one or more satellite images of the geographic locations associated with the real property occupied by the business entity. (FIG. 8)(810)[0059]
In regards to claims 4 and 14, Karle discloses wherein the determining the likelihood of occurrence of the one or more incidents is based on the satellite images of the geographic locations associated with the real property occupied by the business entity. (FIG. 8)(810)[0059]
In regards to claim 5 and 15, Karle discloses obtaining historic crime information related the geographic location of the real property occupied by the business entity during performance of the services and the one or more geographic locations in which the business services are performed by the business entity. (FIG. 8)(810)[0059]
In regards claims 6 and 16, Karle discloses determining a coverage carrier providing the coverage product based on the coverage product determination. (FIG. 8)(810)[0059]
In regards to claims 7 and 17, Karle discloses obtaining regulatory requirements based on the
information of employees employed by the business entity. (FIG. 8)(810)[0059]
In regards to claims 8 and 18 Karle discloses  determining the coverage product utilizes the regulatory requirement. (FIG. 8)(810)[0059]
In regards to claims 10 and 20, Karle discloses determining the likelihood of occurrence of the one or more incidents that adversely impact the business entity is calculated using Bayesian statistics (FIG. 8)(810)[0059].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S FELTEN whose telephone number is (571)272-6742. The examiner can normally be reached Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L Hewitt can be reached on 5712726709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL S FELTEN/Primary Examiner, Art Unit 3692